                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

JOSE OSCAR PEREZ,

             Petitioner,

v.                                                  Case No: 2:15-cv-742-FtM-38MRM

SECRETARY, DOC and FLORIDA
ATTORNEY GENERAL,

              Respondents.
                                          /

                                 OPINION AND ORDER1

       Before the Court is Petitioner Jose Oscar Perez’s pro se Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. Section 2254 (Doc. 1, Petition). Perez is incarcerated

within the Florida Department of Corrections and challenges his 2006 conviction and

sentence for second degree murder with a firearm after a jury trial held in the Twentieth

Judicial Circuit Court in and for Lee County, Florida. (Id. at 1). Respondent, the Secretary

of the Florida Department of Corrections, filed a response to the Petition on September

10, 2018 (Doc. 27, Response), after being unable to obtain evidence to refute Petitioner’s

contention that he mailed a rule 3.800(a) motion to the state court in June 16, 2008 that

further tolled the federal limitations period until October 26, 2015, when the state post-



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
conviction court denied the motion on the merits.2 Petitioner elected not to file a reply to

the response. (See Doc. 29). Upon due consideration of the pleadings, the state court

record, and applicable law the Court concludes that Petitioner is not entitled to habeas

relief. Because the pertinent facts are fully developed in the record, an evidentiary

hearing is not warranted. See Schriro v. Landrigan, 550 U.S. 465, 474 (2007) (if the

record refutes the factual allegations in the petition or otherwise precludes habeas relief,

a district court is not required to hold an evidentiary hearing); see also Jones v. Sec’y,

Fla. Dep’t of Corr., 834 F.3d 1299, 1318-19 (11th Cir. 2016), cert. denied, __U.S. __, 137

S.Ct. 2245 (2017).

                                      I.      Applicable Law

       A. Standard of Review Under AEDPA

       Pursuant to the Antiterrorism Effective Death Penalty Act (“AEDPA”), federal

habeas relief may not be granted with respect to a claim adjudicated on the merits in state

court unless the adjudication of the claim:

              (1)     resulted in a decision that was contrary to, or involved an
                      unreasonable application of, clearly established Federal law,
                      as determined by the Supreme Court of the United States; or

              (2)     resulted in a decision that was based on an unreasonable
                      determination of the facts in light of the evidence presented in
                      the State court proceeding.

28 U.S.C. § 2254(d). This standard is both mandatory and difficult to meet. White v.

Woodall, 134 S. Ct. 1697, 1702 (2014). A state court’s summary rejection of a claim,

even without explanation, qualifies as an adjudication on the merits which warrants



2 The procedural history of Petitioner’s state court post-conviction filings is set out in detail
in the Court’s July 23, 2018 Order addressing Respondent’s Limited Response seeking
dismissal of the Petition as untimely. (See Doc. 29).



                                               2
deference. Ferguson v. Culliver, 527 F.3d 1144, 1146 (11th Cir. 2008). Notably, a state

court’s violation of state law is not sufficient to show that a petitioner is in custody in

violation of the “Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a);

Wilson v. Corcoran, 562 U.S. 1, 16 (2010).

       “Clearly established federal law” consists of the governing legal principles, rather

than the dicta, set forth in the decisions of the United States Supreme Court at the time

the state court issued its decision. White, 134 S. Ct. at 1702; Carey v. Musladin, 549 U.S.

70, 74 (2006) (citing Williams v. Taylor, 529 U.S. 362, 412 (2000)). That said, the

Supreme Court has also explained that “the lack of a Supreme Court decision on nearly

identical facts does not by itself mean that there is no clearly established federal law,

since ‘a general standard’ from [the Supreme Court’s] cases can supply such law.”

Marshall v. Rodgers, 133 S. Ct. 1446, 1449 (2013) (quoting Yarborough v. Alvarado, 541

U.S. 652, 664 (2004)).       State courts “must reasonably apply the rules ‘squarely

established’ by [the Supreme] Court’s holdings to the facts of each case.” White, 134 S.

Ct. at 1706 (quoting Knowles v. Mirzayance, 556 U.S. 111, 122 (2009)).

       Even if there is clearly established federal law on point, habeas relief is only

appropriate if the state court decision was “contrary to, or an unreasonable application

of,” that federal law. 29 U.S.C. § 2254(d)(1). A decision is “contrary to” clearly established

federal law if the state court either: (1) applied a rule that contradicts the governing law

set forth by Supreme Court case law; or (2) reached a different result from the Supreme

Court when faced with materially indistinguishable facts. Ward v. Hall, 592 F.3d 1144,

1155 (11th Cir. 2010); Mitchell v. Esparza, 540 U.S. 12, 16 (2003).

       A state court decision involves an “unreasonable application” of the Supreme




                                              3
Court’s precedents if the state court correctly identifies the governing legal principle, but

applies it to the facts of the petitioner’s case in an objectively unreasonable manner,

Brown v. Payton, 544 U.S. 133, 134 (2005); Bottoson v. Moore, 234 F.3d 526, 531 (11th

Cir. 2000), or “if the state court either unreasonably extends a legal principle from

[Supreme Court] precedent to a new context where it should not apply or unreasonably

refuses to extend that principle to a new context where it should apply.” Bottoson, 234

F.3d at 531 (quoting Williams, 529 U.S. at 406). “A state court’s determination that a

claim lacks merit precludes federal habeas relief so long as fair-minded jurists could

disagree on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

86, 101 (2011). “[T]his standard is difficult to meet because it was meant to be.” Sexton

v. Beaudreaux, 585 U.S. ___, 138 S.Ct. 2555, 2558 (2018) (quoting Harrison, 562 U.S.

at 102, 131 S.Ct. at 786(quotation marks omitted) ).

       Finally, when reviewing a claim under § 2254(d), a federal court must bear in mind

that any “determination of a factual issue made by a State court shall be presumed to be

correct[,]” and the petitioner bears “the burden of rebutting the presumption of correctness

by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1); Burt v. Titlow, 134 S. Ct. 10,

15 (2013) (“[A] state-court factual determination is not unreasonable merely because the

federal habeas court would have reached a different conclusion in the first instance.”)

(quoting Wood v. Allen, 558 U.S. 290, 293 (2010)).

       B.   Ineffective Assistance of Counsel

       In Strickland v. Washington, the Supreme Court established a two-part test for

determining whether a convicted person is entitled to relief claiming his counsel rendered

ineffective assistance. 466 U.S. 668, 687-88 (1984). A petitioner must establish that




                                             4
counsel’s performance was deficient and fell below an objective standard of

reasonableness and that the deficient performance prejudiced the defense. Id. This is a

“doubly deferential” standard of review that gives both the state court and the petitioner’s

attorney the benefit of the doubt. Burt, 134 S. Ct. at 13 (citing Cullen v. Pinholster, 131

S. Ct. 1388, 1403 (2011)).

       The focus of inquiry under Strickland’s performance prong is “reasonableness

under prevailing professional norms.” Strickland, 466 U.S. at 688-89. In reviewing

counsel’s performance, a court must adhere to a strong presumption that “counsel’s

conduct falls within the wide range of reasonable professional assistance.” Id. at 689.

Indeed, the petitioner bears the heavy burden to “prove, by a preponderance of the

evidence, that counsel’s performance was unreasonable[.]” Jones v. Campbell, 436 F.3d

1285, 1293 (11th Cir. 2006). A court must “judge the reasonableness of counsel’s

conduct on the facts of the particular case, viewed as of the time of counsel’s conduct,”

applying a “highly deferential” level of judicial scrutiny. Roe v. Flores-Ortega, 528 U.S.

470, 477 (2000) (quoting Strickland, 466 U.S. at 690).

       As to the prejudice prong of the Strickland standard, Petitioner’s burden to

demonstrate prejudice is high. Wellington v. Moore, 314 F.3d 1256, 1260 (11th Cir.

2002). Prejudice “requires showing that counsel’s errors were so serious as to deprive

the defendant of a fair trial, a trial whose result is reliable.” Strickland, 466 U.S. at 687.

That is, “[t]he defendant must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.”

Id. at 694. A reasonable probability is “a probability sufficient to undermine confidence in

the outcome.” Strickland, 466 U.S. at 694.




                                              5
       C.     Exhaustion and Procedural Default

       AEDPA precludes federal courts, absent exceptional circumstances, from granting

habeas relief unless a petitioner has exhausted all means of relief available under state

law. Exhaustion of state remedies requires that the state prisoner “fairly presen[t] federal

claims to the state courts in order to give the State the opportunity to pass upon and

correct alleged violations of its prisoners’ federal rights[.]” Duncan v. Henry, 513 U.S. 364,

365 (1995) (citing Picard v. Connor, 404 U.S. 270, 275-76 (1971)). The petitioner must

apprise the state court of the federal constitutional issue, not just the underlying facts of

the claim or a similar state law claim. Snowden v. Singletary, 135 F.3d 732 (11th Cir.

1998). In addition, a federal habeas court is precluded from considering claims that are

not exhausted but would clearly be barred if returned to state court.            Coleman v.

Thompson, 501 U.S. 722, 735 n.1 (1991) (if a petitioner has failed to exhaust state

remedies and the state court to which the petitioner would be required to present his

claims in order to meet the exhaustion requirement would now find the claims

procedurally barred, there is a procedural default for federal habeas purposes regardless

of the decision of the last state court to which the petitioner actually presented his claims).

Finally, a federal court must dismiss those claims or portions of claims that have been

denied on adequate and independent procedural grounds under state law. Coleman, 501

U.S. at 750. If a petitioner attempts to raise a claim in a manner not permitted by state

procedural rules, he is barred from pursuing the same claim in federal court. Alderman

v. Zant, 22 F.3d 1541, 1549 (11th Cir. 1994).

       Procedural default will be excused only in two narrow circumstances. First, a




                                              6
petitioner may obtain federal review of a procedurally defaulted claim if he can show both

“cause” for the default and actual “prejudice” resulting from the default. “To establish

cause for a procedural default, a petitioner must demonstrate that some objective factor

external to the defense impeded the effort to raise the claim properly in state court.” Wright

v. Hopper, 169 F.3d 695, 703 (11th Cir. 1999) (internal quotation marks omitted). To

establish prejudice, a petitioner must show that there is at least a reasonable probability

that the result of the proceeding would have been different. Henderson v. Campbell, 353

F.3d 880, 892 (11th Cir. 2003).

       The second exception, known as the fundamental miscarriage of justice, only

occurs in an extraordinary case, where a “constitutional violation has probably resulted in

the conviction of one who is actually innocent[.]” Murray v. Carrier, 477 U.S. 478, 479-80

(1986). Actual innocence means factual innocence, not legal insufficiency. Bousley v.

United States, 523 U.S. 614, 623 (1998). To meet this standard, a petitioner must “show

that it is more likely than not that no reasonable juror would have convicted him” of the

underlying offense. Schlup v. Delo, 513 U.S. 298, 327 (1995). In addition, “[t]o be

credible, a claim of actual innocence must be based on [new] reliable evidence not

presented at trial.” Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup,

513 U.S. at 324).

                                        II.       Analysis

       A. Ground I: Defense counsel was constitutionally ineffective for failing to properly
          object, or otherwise move for a mistrial when the State improperly shifted the
          burden of proof and commented on Petitioner’s right to remain silent.

       Petitioner contends that defense counsel failed to properly object or move for a

mistrial when the State commented on Petitioner’s right to remain silent, which denied




                                              7
him of his right to preserve an otherwise reversible issue for appeal.          Doc. 1 at 5.

Petitioner raised this ground as Ground One in his Rule 3.850 motion. Ex. 5 at 10. The

state post-conviction court summarily denied Petitioner relief on this Ground, Ex. 6 at 2-

3, and the state appellate affirmed. Doc. 28-7. The Court finds this ground is exhausted

for federal habeas purposes. In denying Petitioner relief, the state post-conviction court

found as follows:

       As to Ground 1, Defendant argues that counsel was ineffective for failing to
       move for a mistrial. Defendant believes that, while counsel objected to the
       State's questioning of Defendant during cross examination on the basis that
       the questions improperly shifted the burden, and the trial court gave a
       curative instruction, counsel should have moved for a mistrial on this matter
       (T. 578-582). A ruling on a motion for a mistrial is within the sound discretion
       of the trial court and should be "granted only when it is necessary to ensure
       that the defendant · receives a fair trial." Gore v. State, 784 So.2d 418, 427-
       428 (Fla. 200-1), citing Goodwin v. State, 751 So.2d 537,547 (Fla.1999)
       (quoting Cole v. State, 701 So.2d 845,853 (Fla.1997)). Further, a harmless
       error analysis pursuant to State v. DiGuilio, 491 So.2d 1129 (Fla 19 86) is
       not necessary where, as here, the trial court recognized the error, sustained
       the objection, struck the question, and gave a curative instruction. Id. A
       motion for mistrial is only granted when an error is so prejudicial that it
       vitiates the entire trial. Salazar v. State, 991 So.2d 364 (Fla 2008). Here,
       Defendant was asked one question, to which he did not answer, and
       counsel immediately objected. The State did not ask further questions, nor
       did the State raise the issue during closing arguments. This was an isolated
       error, the question was struck, and a curative instruction was given. This
       error was not so prejudicial that it vitiated Defendant's entire trial, and the
       error did not rise to the level of a mistrial. Counsel had no basis on which to
       move for mistrial. Counsel cannot be deemed ineffective for failing to raise
       a meritless issue. Teffeteller v. Dugger, 734 So.2d 1009, 1023 (Fla. 1999).
       Defendant has failed to allege any facts that. if true, establish either prong
       of Strickland. Therefore, Ground 1 is DENIED.

Ex. 6 at 2-3.

       In addition to raising the claim in his Rule 3.80 motion, appellant counsel on direct

appeal argued that the trial court erred in denying Perez’s motion for new trial after the

prosecution asked a question that attempted to shift the burden of proof to the defense




                                              8
through its improper cross-examination of the appellant. Doc. 28-4 at 21. After response

from the State, Florida’s Second District Court of Appeal affirmed Petitioner’s judgment

and sentence in a written opinion. Perez v. State, 964 So. 2d 744 (Fla. 2d DCA 2007).

In rejecting this claim the appellate court found:

       Mr. Perez failed to preserve this issue for appeal; he did not move for a
       mistrial after the trial court sustained his objection to the question and gave
       a curative instruction. See Sloan v. State, 438 So.2d 888, 890 (Fla. 2d DCA
       1983); Newton v. S. Fla. Baptist Hosp., 614 So.2d 1195, 1196 (Fla. 2d DCA
       1993). We also conclude that no fundamental error occurred at trial.
       See Maddox v. State, 760 So.2d 89, 95-96 (Fla.2000).

Id. (emphasis added).

       In determining whether defense counsel was constitutionally deficient in failing to

move for a mistrial, the Court is required to determine whether there is a reasonable

probability of a different result had counsel moved for a mistrial. Brewster v. Hetzel, 913

F.3d 1042, 1052 (11th Cir. 2019).       In a criminal proceeding in Florida a mistrial is

appropriate only when the error committed was “so prejudicial as to vitiate the entire trial.”

Lidiano v. State, 967 So.2d 972, 979 (Fla. 3rd DCA 2007) citing Duest v. State, 462 So.2d

446, 448 (Fla.1985)). Admittedly, a prosecutor “must refrain from making burden-shifting

arguments which suggest that the defendant has an obligation to produce any evidence

or to prove innocence.” United States v. Simon, 964 F.2d 1082, 1086 (11th Cir.1992).

When such argument “permeates the entire atmosphere of the trial,” reversal for

prosecutorial misconduct is warranted.       964 F.2d at 1086 (internal quotation marks

omitted). However, the prejudice from burden-shifting comments “can be cured by a

court's instruction regarding the burden of proof.” 964 F.2d at 1087. Here, the record

reflects the following exchange took placed during the cross-examination of Perez by the

prosecutor:




                                              9
       Q. Mr. Perez, you've been waiting for a long time, since 2002, 2003 to have
       this trial?

       A. Yes.

       Q. During that time you and I have appeared in court before on this case;
       right?

       A. Yes.

       Q. And in fact, your dad has appeared in court for hearing as well; right?

       A. Yes.
                                               ...

       Q. Today is the first day you mentioned the name Javier Avila?

Doc. 28-3 at 182-183. Contrary to Petitioner’s claim, Defense counsel immediately

objected to the question as the prosecution shifting the burden of proof, which implicated

the defendant's right to remain silent and requested the court to give a curative instruction.

Id. at 183-185. Consequently, Petitioner’s assertion that counsel was deficient for failing

to object is refuted by the record. Further, the records reflects that the trial court sustained

the objection, struck the question, and instructed the jury to disregard the question since

it was improper, noting "Okay, you’ll disregard that last question. I know there wasn’t

even an answer. But the last question was improper. We have hearings all the time.

That's not for testimony or matters like that. So that's just not a proper question and it

shouldn't be asked." Id. at 185-186. The prosecutor did not refer to the question again

at any time during the trial or during closing.

       Even assuming the question was improper, it was an isolated remark that did not

permeate the atmosphere of the proceeding. Here, the questioning by the prosecution

was determined by both the appellate court and post-conviction trial court no to be “so

prejudicial as to vitiate the entire trial.” Significant here is the fact that there are qualifying




                                                10
opinions under AEDPA from both the state post-conviction trial court and appellate court

as to what would have happened had counsel moved for a mistrial. “It is a fundamental

principle that state courts are the final arbiters of state law, and federal habeas court

should not second-guess them on such matters.” Callahan v. Campbell, 427 F.3d 897,

932 (11th Cir. 2005) (where state courts opine as to outcome had defense counsel made

objection, find that the objection would have been overruled, and find counsel therefore

was not deficient for failing to move, federal habeas court “would have to conclude state

court misinterpreted state law” to find differently); see also Herring v. Sec’y, Dep’t of

Corr., 397 F.3d 1338 (11th Cir. 2005). Based upon a thorough review of the record and

the applicable law, this Court concludes that the state courts' adjudication of this claim

was not contrary to clearly established federal law, did not involve an unreasonable

application thereof, and was not based on an unreasonable determination of the facts.

Accordingly, Petitioner is not entitled to relief on Ground I.

       B. Ground II: Defense counsel was constitutionally ineffective for failing to object
          to improper and misleading instructions.

       Petitioner claims counsel was ineffective when he failed to object to the jury

instruction for manslaughter. Doc. 1 at 7. Petitioner contends that the instruction of the

lesser included offense for manslaughter improperly required the jury to find Petitioner

“intended” to kill the victim. Id. Petitioner states that he exhausted this claim in his Rule

3.850 motion which was denied by the post-conviction court and by the appellate court

on December 11, 2013. Id. at 8-9.

       Respondent argues that Ground II is unexhausted and procedurally barred. Doc.

27 at 18. Respondent points out that Petitioner in his post-conviction motion raised this

claim as one of trial court error—not one of ineffectiveness of counsel. Id. More specially,




                                              11
Petitioner contended that the trial court erred in giving the same instruction that the Florida

Supreme Court had deemed flawed in State v. Montgomery, 39 So. 3d 252 (Fla. 2010).

Id. A review of the record confirms that Petitioner did not raise this claim as a claim of

ineffectiveness of counsel in his post-conviction motion but instead raised the claim as

one of trial court error. See Ex.6 ay 6. Petitioner did not alert the state court to both the

factual underpinnings of his claim and the legal theory of relief upon which he alleged

error.    Kelley v. Sec’y, Dep’t of Corr., 377 F.3d 1317, 1343-1344 (11th Cir. 2004)

(exhaustion requires both the broad legal theory of recovery and specific factual

contention that supports relief). Consequently, the Court finds Ground II recharacterized

before this Court as a claim of ineffectiveness of trial counsel is unexhausted and

procedurally barred. Petitioner did not file a reply and the Court otherwise finds no basis

to excuse the procedural default. See generally Smith v. Jones, 256 F.3d 1135, 1138

(11th Cir. 2001).

         As a precaution, even if the Court considered Ground II, the claim is without merit.

In denying Petitioner relief of his claim of trial court error the post-conviction court held:

         As to Ground 8, Defendant argues the trial court erred by improperly
         instructing the jury on the lesser included offense of manslaughter by act,
         preventing the jury from returning a verdict of manslaughter. Defendant
         cites Montgomery v. State, 35 Fla L. W. S204 (2010). This claim is refuted
         by the record. Unlike in Montgomery, the instruction given by the trial court
         in this case gave the jury options as to the elements of manslaughter. The
         jury could find either: (1) that Barros-Dias "intentionally caused the death"
         of the victim or (2) that the victim's death "was caused by the culpable
         negligence" of Barros-Dias. This additional instruction has recently been
         found sufficient to distinguish this case from Montgomery. Barros-Dias v.
         State, 41 So.3d 370,372 (Fla 2d'DCA 2010). Here, the trial court gave both
         the instruction for manslaughter by act and manslaughter by culpable
         negligence (T. 668-669). Pursuant to the precedent of Barros-Dias, there
         was no error.




                                              12
Exh. 6 at 8. The record reflects that the jury instruction for the lesser included

offense of manslaughter gave the jury the option of finding Perez intentionally

caused the death of Steven Gardner or that the death of Steven Gardner was

caused by the culpable negligence of Perez.         Doc. 28-3 at 237.      Thus, the

manslaughter instruction did not require the jury to find Perez intended to kill the

victim but permitted the jury to find the victim’s death was due to the negligence of

Perez. Further, even if the Court construes the claim as an ineffective assistance

of counsel claim, Petitioner cannot show that counsel was deficient since the

instruction was not improper at the time of Petitioner’s conviction.3 See e.g., Black

v. U.S., 373 F.3d 1140, 1146 (11th Cir. 2004) (counsel cannot be deemed

ineffective for failing to predict a change in law). Thus, in the alternative, Ground

II is denied as refuted by the record and otherwise without merit.


       C. Ground III: Defense counsel was constitutionally ineffective for failing to request
          a jury instruction on the limited use of evidence of prior felonies.

       Respondent argues that this ground is unexhausted and procedurally barred

because Petitioner did not raise this ground below in the state courts and it cannot now

be raised. Doc. 27 at 23. Petitioner acknowledges that he did not raise this ground in

any of his post-conviction motions. Doc.1 at 9-10. Petitioner urges that any failure to

exhaust this claim is excused by the United States Supreme Court’s decision in Martinez




3 Petitioner’s conviction was affirmed on October 15, 2007. The decision on which he
relies, State v. Montgomery, 39 So.2d 252 (Fla. 2010) was not binding precedent until
April 8, 2010, some three years after Petitioner’s conviction. Consequently, counsel could
not have objected based upon Montgomery at the time the jury was instructed.




                                             13
v. Ryan.4 Id. 20-21. Upon review of the record, the Court finds that Ground III is

unexhausted and procedurally barred because it is not “substantial” and does not fall

within Martinez’ equitable exception to the procedural bar since Petitioner does not

demonstrate prejudice under Strickland.

         Essentially Petitioner argues that counsel should have moved for a limiting

instruction as to his four prior felony conviction especially since the State “placed

emphasis on Petitioner being a four-time convicted felon” during closing. Doc. 1 at 8.

Petitioner argues that had counsel requested and obtained a limiting jury instruction there

is a reasonable probability that the jury would not have relied upon his prior convictions

and he would have been acquitted. Id.

         A trial court is not required to provide a limiting instruction in the absence of a

request for one. Lightfoot v. State, 591 So.2d 305, 307 (Fla. 1st DCA 1991). But, a trial

court commits error when a limiting instruction is requested and the trial court refuses to

give one. Varnadore v. State, 626 So.2d 1386, 1386 (Fla. 5th DCA 1993). Nonetheless,

on balance, such an error is considered harmless where “the trial court gave the standard

jury instructions at the close of all of the evidence” and where the defense counsel's



4   In Martinez v. Ryan, 566 U.S. 1 (2012) the United State Supreme Court held:

               Where, under state law, claims of ineffective assistance of trial
               counsel must be raised in an initial-review collateral
               proceeding, a procedural default will not bar a federal habeas
               court from hearing a substantial claim of ineffective assistance
               at trial if, in the initial-review collateral proceeding, there was
               no counsel or counsel in that proceeding was ineffective.

Id. at 17. Under Martinez, a petitioner still must establish that his underlying ineffective
assistance claim is “substantial” -- that it has “some merit” before the procedural default
can be excused. Id. at 14.




                                               14
closing argument informed the jury the defendant's prior convictions were only to be

considered in weighing the defendant's credibility. Id.

       The Court can dispose of this ground on the prejudice prong of Strickland. There

has been no showing that any of the jurors improperly used the testimony of the

Defendant's prior felony convictions to arrive at a guilty verdict. In the absence of such a

showing, the Court concludes the lack of a limiting instruction did not prejudice the

Defendant. See Murphy v. State, 252 So.2d 385, 387 (Fla. 3d DCA 1971) (per curiam)

(holding that, absent a showing of bias, jurors who might have been previously aware of

defendant's prior conviction are still presumed to base their verdict on evidence presented

at trial). Here, the prosecutor referred to Petitioner’s prior felony convictions in rebuttal to

the Defense’s comments that Petitioner’s testimony was “unimpeached.” Doc. 28-6 at

281. The prosecutor pointed out that none of the State’s witnesses (Jessica Thomas,

Natalie Vance and Wanita Scott) had felony conviction and reminded them they would be

instructed by the court in “Weighing the Evidence 3.9.” Ibid. Moreover, the record reflects

that the Court gave the standard jury instruction with regard to the Defendant testifying.

At the close of evidence, the judge duly instructed the jury that the “case must be decided

only upon the evidence” and that they “should apply the same rules of consideration of

the defendant’s testimony that you apply to the testimony of the other witnesses.” Doc.

28-3 at 243-244. Without evidence to the contrary, “[t]he law presumes that the jury has

followed all of the trial court's instructions.” Garzon v. State, 939 So.2d 278, 285 (Fla. 4th

DCA 2006); cf. Hallford v. Culliver, 459 F.3d 1193, 1204 (11th Cir. 2006) (per curiam)

(finding trial court's instructions “plainly and correctly conveyed to the jury” the acts the




                                              15
jury might consider in rendering its recommended sentence; “[f]ailure to request a limiting

instruction, under the circumstances, was not ineffective.”).

       Further Petitioner’s assertion that the jury would have acquitted him had a limiting

instruction been given is purely speculative at best given the overwhelming evidence

presented by the State of Petitioner’s guilt.     Perez admitted that he and the victim

exchanged words, the conversation escalated, and the victim removed his shirt to fight,

the victim was shot in front of him, but he was not the shooter. Doc. 28-3 at 171-173.

Other witnesses who were present told the jury they heard the victim and Perez yelling,

saw the victim take off his shirt, back up and throw up his hands and saw Perez pull out

a gun and shoot the victim “a lot” “pow, pow, pow, pow.” Doc. 28-2 at 107-110. The

witness confirmed the gun was in Perez’s hand. Id. The witness identified Petitioner in

the courtroom as the shooter. Id. at 112-113. Another witness who was a friend of

Petitioner testified that she overheard Petitioner talking on the phone the night of the

murder telling the other person that he had “shot somebody” that night and needed to

leave town. Doc. 28-2 at 161-163. Evidence was introduced, and Petitioner admitted

that he left town after the shooting and went to Connecticut. Doc. 28-3 at 181.

       Given the Petitioner has failed to meet the prejudice prong of the Strickland test, it

is not necessary to determine whether the Petitioner has met the deficiency prong.

Consequently, because Petitioner cannot show that the underlying claim is substantial

the Court finds Claim III is unexhausted and procedurally barred.




                                             16
                           IV.    Certificate of Appealability5

       Petitioner is not entitled to a certificate of appealability. A prisoner seeking a writ

of habeas corpus has no absolute entitlement to appeal a district court’s denial of his

petition. 28 U.S.C. § 2253(c)(1). Rather, a district court must first issue a certificate of

appealability (“COA”). “A [COA] may issue . . . only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a

showing, Petitioner must demonstrate that “reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong,” Tennard v. Dretke,

542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that

“the issues presented were ‘adequate to deserve encouragement to proceed further.’”

Miller–El, 537 U.S. at 335–36. Petitioner has not made the requisite showing in these

circumstances. Because Petitioner is not entitled to a certificate of appealability, he is not

entitled to appeal in forma pauperis.

       Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

       1.     Petitioner’s Petition (Doc. 1) is DENIED, and this case is dismissed with

prejudice.

       2.     Petitioner is DENIED a certificate of appealability and denied in forma

pauperis status on appeal.

       3.     The Clerk of Court is directed to terminate any pending motions, enter

judgment accordingly and close this case.



5 Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases in the United States
District Courts, the “district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applicant.” Id. As this Court has determined that
Petitioner is not entitled to habeas corpus relief, it must now consider whether Petitioner
is entitled to a certificate of appealability.



                                             17
      DONE and ORDERED in Fort Myers, Florida this 19th day of March 2019.




SA: FTMP-1
Copies: All Parties of Record




                                       18
